Citation Nr: 1039207	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-26 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 8, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD 
from January 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
which assigned an increased rating of 50 percent for the 
Veteran's service-connected PTSD, effective November 30, 2006.  
In April 2010, the RO granted an increased rating of 70 percent 
for PTSD, effective January 8, 2010.

Entitlement to a total disability rating based on individual 
unemployability was denied in a rating decision in July 2010 
because the Veteran had failed to submit VA Form 21-8940. The 
Veteran was notified on this decision but the record fails to 
indicate he has disagreed with this determination.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 8, 2010, the Veteran's PTSD was not 
manifested by occupational and social impairment with 
deficiencies in most areas.

2.  From January 8, 2010, the Veteran's PTSD is not manifested by 
total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Prior to January 8, 2010, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From January 8, 2010, the criteria for a disability rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in December 2006 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of the appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
PTSD.  The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.



Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2003, entitlement to service connection was granted for 
PTSD. The disorder was rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and a noncompensable rating was assigned effective May 
24, 2002.  By a November 2004 rating decision, the RO increased 
the rating for PTSD to 30 percent disabling, effective May 14, 
2004.  The Veteran's current claim for an increased rating for 
PTSD was received in November 2006.  A May 2007 rating decision 
determined that a 50 percent rating was warranted, effective 
November 30, 2006 (the date of the receipt of the claim for an 
increased rating).  The Veteran appealed for a higher evaluation.  
By an April 2010 supplemental statement of the case (SSOC), the 
RO granted an increased evaluation of 70 percent, effective 
January 8, 2010 (the date of a VA examination reflecting an 
increase in PTSD symptomatology).

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 
 
A global assessment of functioning score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A global assessment of functioning score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A global assessment of 
functioning score of between 51 and 60 indicates that the Veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 to 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV).
 
While the Rating Schedule indicates that the rating agency must 
be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, VA does not assign disability percentages based solely 
on global assessment of functioning scores.  See 38 C.F.R. § 
4.130.  Rather, global assessments of functioning scores are but 
one factor to be considered in conjunction with all the other 
evidence of record.

Background

At a December 2006 VA examination, the Veteran reported that he 
had not received any psychiatric treatment in the past.  He 
denied a history of suicidal behavior or violence.  He reported 
the presence of nightmares, flashbacks, hypervigilence, easy 
startle reflex, depression, anxiety and problems with sleep.  He 
indicated that he has had these symptoms for many years and that 
they seem to be moderate in nature.  He was a retired chemical 
operator.  He has been married since 1955 and he has a son.  He 
reported that his relationship with his family was normal, 
however, he tended to be somewhat isolative from his friends and 
relatives.  

Mental status examination revealed that the Veteran was dressed 
casually.  He was cooperative.  His mood was neutral.  His affect 
was blunted.  His speech was normal.  There were no perceptual 
problems.  Thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, place 
and time.  Insight and judgment were fair.  Impulse control was 
fair.  The Veteran spent most of his time at home and he tried to 
keep busy doing by doing things around the yard.  He was able to 
take care of his activities of daily living.  

The diagnosis was PTSD and a global assessment of functioning 
(GAF) score of 50 was assigned.  The examiner opined that the 
Veteran's psychiatric problem did not prevent him from obtaining 
employment.  It was stated that the Veteran had moderate symptoms 
and that he was somewhat isolative.  

A November 2007 treatment report from the Jersey City Vet Center 
reveals that the Veteran attended a group session for his PTSD.  
He reported guilt, depression, major anxiety and flashbacks 
continuously of combat in Korea.  The Veteran was to be seen for 
follow-up in November 2007.  A January 2008 entry reveals that 
the Veteran's records were being closed as he had not been seen 
in over 60 days.  
 
In a March 2007 VA mental health consultation, the Veteran 
reported symptoms of depression, anxiety, jitteriness and a 
feeling of being on edge and on guard most of the time.  He had 
nightmares and flashbacks of the war in Korea.  Mental status 
examination revealed that he was oriented times three.  His 
speech was spontaneous, coherent and relevant.  There was no 
gross thought disorder, no cognitive deficit.  Eye contact was 
good and he was goal directed.  His memory was fair.  His mood 
was anxious.  He denied auditory and visual hallucinations.  He 
did not have any frank delusions but he isolated himself from 
others.  There were no suicidal or homicidal plans or intent.  
His insight was fair.  His judgment was fair.  Comprehension was 
good.  The diagnosis was PTSD and a GAF score of 55 was assigned.

In a June 2007 VA mental health notes, the Veteran reported that 
he was not taking medication and that he was able to control cope 
and control his emotions.  He was still preoccupied about the 
people that he saw die in the Korean War.  He had less nightmares 
and flashbacks but his sleep was still impaired since his wife 
passed away two weeks ago.  His mood was anxious and his affect 
was mood congruent.  He was not suicidal or homicidal.  His mood 
seemed generally low.  There was no anger outburst.  There was no 
gross thought disorder or cognitive deficit.  His thoughts were 
goal directed and he maintained good eye contact at all times 
during the interview.  

In an October 2007 mental health note, the Veteran reported that 
he still has symptoms of depression and anxiety and intrusive 
thoughts of the Korean War.  His sleep was still affected and he 
woke up sweaty at time and jumpy.  He experienced frequent mood 
swings and some anger outburst.  He was easily irritable and 
agitated.  He kept busy at home by taking care of the household.  
There was no thought disorder or cognitive deficit.  He was not 
suicidal or homicidal.  

The record further reflects that from 2008 to 2010 the Veteran 
participated in ongoing group counseling for management of his 
PTSD symptoms.  

At a January 8, 2010 VA examination, it was noted that the 
Veteran's wife had been his primary source of socialization and 
that she had passed away since his last examination.  His wife's 
passing had increased his isolation and appeared to have 
exacerbated his symptoms.  The Veteran reported that he is 
troubled by frequent flashbacks which cause him to become 
extremely depressed.  He continue dot have ongoing sleep 
problems.  He had difficulty falling asleep.  He reported that he 
wakes up several time throughout the night.  He was extremely 
hypervigilant.  He continued to scan his environment.  He also 
had a heightened startle response.  He avoided any violent or 
war-related stimuli.  He was extremely isolative.  He lived with 
his son and did not socialize.  He also displayed significantly 
blunted and constricted affect.

Mental status examination revealed that the Veteran was alert and 
cooperative.  His mood and affect were somewhat depressed and 
somewhat blunted.  His speech was normal.  There was no evidence 
of perceptual impairment except for the fact that he had 
difficulty hearing.  There was no evidence of thought disorder.  
Thought content was appropriate to the evaluation.  He denied 
suicidal and homicidal ideation.  He was oriented to time, place 
and person.  Memory and concentration were intact.  Abstract 
reasoning, judgment, impulse control and insight were intact.  
The Veteran did not have any relationships since his wife died.  
He lived with his son.  He did not appear to have any close 
friends.  He maintained independence with regard to all 
activities of daily living.  

The diagnosis was PTSD that is severe.  A GAF score of 44 was 
assigned.  The examiner noted that the Veteran is suffering from 
ongoing symptoms of chronic PTSD that appears to have increased 
in severity since his wife's passing resulting in isolation.  As 
a consequence of his condition, he has recurring intrusive 
thoughts and increasing distressing dreams.  He has flashbacks.  
He has significantly decreased interest and participation in 
formerly enjoyable activities.  He felt detached and estranged 
from others and exhibits restricted affect.  He exhibited 
hypervigilance and exaggerated startle response.  Furthermore, 
the examiner noted that the Veteran exhibited impaired sleep, 
isolation, avoidance of recreational and leisure activities, 
heightened arousal, flashbacks, mood swings, and has become 
dependent on alcohol to try and calm his anxiety.  With respect 
to employability, the examiner noted that the Veteran would have 
difficulty working due to his significant isolation and 
difficulty dealing with people.  The examiner felt that the 
Veteran experienced occupational and social impairment with 
deficiencies in most areas as a direct consequence of his 
isolation, impaired sleep, heightened arousal, avoidance of 
recreational and leisure activities, flashbacks, mood swings, 
restricted affect, and alcohol dependency. 





Analysis

Evaluation prior to January 8, 2010

From the foregoing, the evidence shows that prior to January 8, 
2010, the Veteran's posttraumatic stress disorder was not 
manifested by more than occupational and social impairment with 
reduced reliability and productivity.  While the Veteran reported 
that he suffered from depression, anxiety and hypervigilance, the 
evidence does not show that his PTSD caused obsessional rituals 
which interfered with routine activities.  Moreover, chronic 
suicidal ideation was never reported.  His speech was not 
intermittently illogical, obscure, or irrelevant, and there was 
no evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Further, there was no evidence of impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, or difficulty in adapting to stressful 
circumstances.  While the Veteran was noted to be isolative, he 
reported that he was married (until his wife's passing in 2007) 
and that he maintained a normal relationship with his family.  
Indeed, the examiner in December 2006 found the appellant's PTSD 
to be manifested by moderate symptoms, and the examiner commented 
that the Veteran's employability was not impaired by his PTSD.  
Furthermore, the GAF scores of 50 and 55 suggest serious to 
moderate symptoms and are consistent with the 50 percent rating 
assigned for the Veteran's PTSD prior to January 8, 2010.  Thus, 
entitlement to an increased rating for post traumatic stress 
disorder is not in order prior to January 8, 2010.

Evaluation from January 8, 2010

The preponderance of the evidence is against a rating in excess 
of 70 percent from January 8, 2010.  In order to warrant a 100 
percent evaluation the Veteran needs to have total occupational 
and social impairment.  In this respect, the Board notes that the 
January 2010 VA examiner concluded that the Veteran had 
"difficulty working due to his significant isolation and 
difficulty dealing with people."  The symptoms for total social 
impairment are gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Such symptoms are 
not of record.  

At the Veteran's January 2010 VA examination, he was alert and 
his speech was normal.  Hs mood and affect were somewhat 
depressed.  He had no current suicidal or homicidal ideation. His 
thought process was generally logical and goal directed and there 
were no perceptual disturbances noted (aside from hearing 
difficulties).  It was noted that the Veteran maintained his 
independence with regard to all activities of daily living.  His 
greatest difficulty was his level of isolation which had been 
exacerbated by his wife's death.  The GAF score of 44 indicate 
serious symptoms.  In sum, the Board finds that although the 
Veteran may have difficulty working, there is no evidence of 
total social impairment. Therefore, a rating in excess of 70 
percent since January 8, 2010 is not warranted.

The symptoms presented by the Veteran's PTSD are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other Veterans 
with the same or similar disability.  There is no evidence that 
the claimant's PTSD at any time during the appellate term 
necessitated frequent hospitalization, or that either disability 
has caused a marked interference with employment.  Thus, the 
Board finds no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to a disability rating in excess of 50 percent for 
PTSD is denied for the period prior to January 8, 2010.




Entitlement to a disability rating in excess of 70 percent for 
PTSD is denied from January 8, 2010.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


